Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 5/31/2022 is acknowledged.
Claim Status
Claims 13-14 and 17 are withdrawn.
Claims 1-12, 15-16 and 18-20 have been examined on the merits in this office action.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The same dopants are listed in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 12 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wataru et al. (Ni–Fe/Sm-doped CeO2 anode for ammonia-fueled solid oxide fuel cells).

As to claims 1 and 3,  A solid oxide fuel cell (SOFC) (Abstract), comprising: 
a solid oxide electrolyte (2.1 Materials 2nd paragraph); 
an anode disposed on a first side of the electrolyte (Figure 1) and comprising: 
a ceramic phase (SDC- samaria-doped ceria -applies to claim 3); and 
a metallic phase comprising (Ni -Fe alloy) thus comprising Ni and a dopant comprising Fe, and 
a cathode (Figure 1) disposed on an opposing second side of the electrolyte.
As to claim 4, Akimoto et al. discloses the metallic phase comprises: from about 1 to about 10 at % of the dopant (Fe-10%); and from about 90 at % of the Ni (Ni-90%-Figure 3b).
As to claim 12, Akimoto et al. discloses a method of forming a solid oxide fuel cell (SOFC), the method comprising: coating a first side of an electrolyte with an anode ink (anode slurry/ink applied to LSGM (electrolyte); drying the coated electrolyte and sintering the dried electrolyte to form an anode (firing at 1523 for 3h would dry and sinter the anode and electrolyte-Page 2, section 2.2) comprising: a ceramic phase (SDC); and a metallic phase (Ni-Fe alloy) comprising Ni and a dopant comprising Fe. (page 3 col. 2 - Ni–Fe alloy/SDC anodes)
As to claim 19, Akimoto further comprising forming a cathode on an opposing second side of the coated electrolyte (Page 2, col. 1-- The Pt paste (or SSC) was then screen-printed in a diameter of 6 mm (0.28 cm2) on the other side of the pellet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wataru et al. (Ni–Fe/Sm-doped CeO2 anode for ammonia-fueled solid oxide fuel cells).

As to claims 5 and 18, Akimoto et al. discloses the Nickel at 100, 90, 40 and 0 percent and the Fe (dopant at 0, 10, 60 and 100) but does not explicitly state 96-98 of Nickel and 2-4 of Fe as is instantly claimed.
However, Akimoto et al. does teach the addition of Fe in Ni improves the performance of the fuel cell at lower temperatures (page 3 col. 2). Thus, recognizing that Fe is a result affective variable.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to adjust the Fe amount in order to improve the performance of the fuel cell at lower temperatures.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wataru et al. (Ni–Fe/Sm-doped CeO2 anode for ammonia-fueled solid oxide fuel cells) in view Nishimura et al. (JP 2013-31981, machine translation).
As to claim 2, Wataru et al. discloses the solid electrolyte of LSGM (Page 2 col. 2) but not as ytterbia- ceria-scandia-stabilized zirconia (YCSSZ).
Nishimura et al. discloses a solid oxide fuel cell having electrolyte of LSGM [0063] and Stabilized zirconia containing at least one of scandium, yttria, ceria, and ytterbium as a stabilizer is preferable for securing a higher level of oxygen ion conductivity, strength, and toughness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the LSGM of Wataru with that of an ytterbia- ceria-scandia-stabilized zirconia because this would allow for securing a higher level of oxygen ion conductivity, strength, and toughness.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wataru et al. (Ni–Fe/Sm-doped CeO2 anode for ammonia-fueled solid oxide fuel cells) in view Batawi et al. (US 2008/0096080 A1).
As to claim 20, Wataru discloses a single fuel cell unit but does not disclose a stack as is instantly claimed.
Batawi et al. discloses fuel cell stacks are frequently built from a multiplicity of SOFC's  in the form of planar elements, tubes, or other geometries [0028].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to combine multiple unit cells to form a stack as this would increase the power generated.

Claim(s) 1, 3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batawi et al. (US 2008/0096080 A1) in view of Couse et al. (US 2007/0287048 A1).

As to claim 1, Batawi et al. discloses a solid oxide fuel cell (SOFC) (abstract), comprising:
a solid oxide electrolyte (5); 
an anode (3) disposed on a first side of the electrolyte (Figure 4) and comprising: 
a ceramic phase [0013]; and 
a metallic phase comprising Ni [0013] and a dopant (0013 discloses a nickel alloy) 
a cathode (7) disposed on an opposing second side of the electrolyte (figure 4).
However, Batawi et al. does not disclose the nickel is alloyed with Al, Ba, Ca, Cr, Fe, Mo, Re, Rh, Ru, Sr, W, or any combination thereof.
.
	Couse et al. discloses a solid oxide fuel cell and teaches that the anode comprises a cermet where the metal phase comprises a nickel and a noble metal [0017].  Noble metals include Ruthenium and Rhodium.  
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the nickel alloy of Batawi with that of a nickel alloyed with Ru or Rh because Couse teaches these are known equivalents for the metallic phase of an anode in a SOFC system.   

As to claim 3, Batawi discloses the ceramic phase comprises gadolinia-doped ceria (GDC), samaria-doped ceria (SDC) [0013].

As to claim 7, Batawi discloses the anode (3) comprises: 
a first layer comprising the ceramic phase and a metallic phase comprising the Ni (13); and 
a second layer (23) comprising a metallic phase comprising the Ni and the dopant comprising Al, Ba, Ca, Cr, Fe, Mo, Re, Rh, Ru, Sr, W, or any combination thereof.  Since the combination of references teaches the metallic phase is Nickel doped with Ru or Rh.

As to claim 8, Batawi discloses the first layer comprises about 5-25 weight percent of the nickel containing phase [0019] thus having 75-95% ceramic phase (thus overlapping from about 70 to about 90 wt. % of the ceramic phase, and from about 10 to about 30 wt. % of the metallic phase, based on the total weight of the first layer); and the second layer comprises 60-85 weight percent nickel containing phase and 15-40 weight percent of the doped ceria phase thus overlapping from about 15 to about 35 wt. % of the ceramic phase, and from about 65 to about 85 wt. % of the metallic phase, based on the total weight of the second layer [0019].

As to claim 9, modified Batawi discloses the metallic phase of the first layer further comprises a dopant comprising Rh or Ru.

As to claim 10, modified Batawi discloses the ceramic phases of the first and second layers are independently selected from gadolinia-doped ceria (GDC), samaria-doped ceria (SDC) [0013].

As to claim 11, Batawi discloses a SOFC stack comprising: SOFCs of claim 1; and interconnects (9) [0028] disposed between the SOFCs (Figure 4).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batawi et al. (US 2008/0096080 A1) in view of Couse et al. (US 2007/0287048 A1), as applied to claim 1 above, and further in view of Nishimura et al. (JP 2013-31981, machine translation).
As to claim 2, Modified Batawi discloses scandia stabilized zirconia but not as ytterbia- ceria-scandia-stabilized zirconia (YCSSZ).
Nishimura et al. discloses a solid oxide fuel cell having electrolyte stabilized zirconia containing at least one of scandium, yttria, ceria, and ytterbium as a stabilizer is preferable for securing a higher level of oxygen ion conductivity, strength, and toughness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to include stabilizers an ytterbia- ceria-to the scandia-stabilized zirconia because this would allow for securing a higher level of oxygen ion conductivity, strength, and toughness.


Allowable Subject Matter
Claim 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art discloses the nickel alloy a nickel iron or nickel Ru or Rh but does not disclose the metal oxides.
The prior art discloses the method of coating the electrolyte, drying and sintering the anode but not the dissolving a dopant precursor of a salt of the dopant and then drying to a powder, then pulverizing to form a second powder and then adding a solvent as instantly claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727